Citation Nr: 1737870	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for disc protrusion of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for impingement and thoracic outlet syndrome of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2011.

These matters come before the Board of Veterans Appeals' (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) of the Salt Lake City, Utah Regional Office (RO). Jurisdiction over the Veteran's claims is currently with the RO in Oakland, California.    

The Veteran testified before the undersigned Veterans Law Judge in a November 2013 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board remanded these matters in December 2014 for additional development.  Although the directives of the remand have been substantially complied with, an additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, these claims were remanded in December 2014.   As a result, the Veteran was afforded VA examinations in August 2015 for both issues on appeal.  

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), decided after the examinations in question, it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met when VA examines a Veteran.  As the previous VA examination reports do not fully address the concerns raised in Correia and 38 C.F.R. § 4.59, new examinations should be provided.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service connected right shoulder disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The examiner is asked to administer all appropriate testing to determine the level of impairment.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.  See Correia v. McDonald, 28 Vet. App.158 (2016).  If the examiner is unable to conduct the requested testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service connected lumbar spine disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.  

The examiner is asked to administer all appropriate testing to determine the level of impairment.    

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App.158 (2016).  If the examiner is unable to conduct the requested testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completion of the above and any further development deemed necessary by the AOJ, the claims should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




